DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is an office action in response to the communication filed 07/05/2022.  
Claims 1, 7, 13, 21, and 25-26 have been amended.
Claims 6, 12, 18, and 22-24 were cancelled.
Claims 1-5, 7-11, 13-17, 19-21, and 25-26 are currently pending and have been examined.
	
Allowable Subject Matter
Claims 1, 7, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
Claims 2-5, 8-11, 14-17, 19-21, and 25-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Interview Attempt
An attempt was made to contact the attorney of record, Stephen Terrile, for an interview. The attorney is invited to contact Examiner Gibson-Wynn at (571) 272-8305 to schedule a telephonic interview.



Response to Arguments
Applicant’s amendments and associated arguments, filed 07/05/2022, with respect to the rejection of claims 1-5, 7-11, 13-17, 19-21, and 25-26 under 35 U.S.C. §101 have been considered but they are not persuasive.  
Applicant argues that the claims do not recite matter that falls within one of the enumerated groupings of abstract ideas set forth in the Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019 (Remarks, pg. 1). Specifically, Applicant argues that the claims do not per se recite mathematical concepts, methods of organizing human activity or mental processes.  
Examiner respectively disagrees.  The limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. identifying open quotes…, identifying input data…., generating a prediction…, using the prediction to optimize the quote conversion process…, presenting a series of quote conversion optimization system user interfaces…, in generating the prediction further applying a logistic model to the input data, the logistic model using a logistic function…), and are therefore a method of organizing human activity.  See MPEP 2106.04(a)(2)(II).  Applicant’s arguments regarding the “mathematical concepts” grouping are moot as the current rejection characterizes the abstract idea solely in the “certain method of organizing human activity grouping”.

Applicant further argues that the claims are directed to a practical application. More specifically, Applicant argues that the claims are generally directed to the practical application of optimizing quote conversion rates, which includes presenting a graphical representation of quote conversion optimization information via a sequence of quote conversion optimization system user interfaces, the sequence of quote conversion optimization system user interfaces comprising a quote request portal user interface, an open quotes summary user interface and a conversions success summary user interface, the quote request portal user interface allowing a requestor to enter quote requestor requirements, the open quotes summary user interface presenting resulting open quotes in response to the quote requestor requirements, the conversion success summary user interface presenting quote conversion optimization information, the quote conversion optimization information being automatically generated in response to interaction with the open quotes summary user interface.  These limitations, Applicant argues, imposes a meaningful limit on the judicial exception such that it is more than a drafting effort designed to monopolize the exception.
Examiner respectfully disagrees. The functions of the elements of the invention include data processing and presentation of user interfaces.  As recited, the functions of the claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)).

Applicant further argues that the claims are analogous to claim 4 of example 23 of the Subject Matter Eligibility examples which was indicated to be patent eligible.  Applicant argues that the claims elements, considered individually and an ordered combination, as a whole amount to significantly more than the claimed logistical model to describe a relationship between a qualitative dependent variable an independent predictor variable.  Specifically, Applicant argues the elements of presenting a graphical representation of quote conversion optimization information via a sequence of quote conversion optimization system user interfaces, the sequence of quote conversion optimization system user interfaces comprising a quote request portal user interface, an open quotes summary user interface and a conversions success summary user interface, the quote request portal user interface allowing a requestor to enter quote requestor requirements, the open quotes summary user interface presenting resulting open quotes in response to the quote requestor requirements, the conversion success summary user interface presenting quote conversion optimization information, the quote conversion optimization information being automatically generated in response to interaction with the open quotes summary user interface presents an ordered combination of user interfaces when optimizing quote conversion rates amounts to significantly more than the claimed logistic model.
Examiner respectfully disagrees.  The additional elements recited in claim 4 of example 23 included window overlap detection and automatic text relocation which, considered as a combination, improved the basic display function of a computer.  However, the additional elements recited in present claim 1 include “a quote conversion optimization system executing on a hardware processor” which presents a sequence/ordered combination of user interfaces.  These user interfaces, as reflected in Fig. 12 of the Instant Specification, merely provide quote information.  Additionally, these interfaces are recited without any technical features such as textual information in a first format, monitoring boundaries of windows to detect overlap, or determining textual information would not be completely viewable if relocated to an unobstructed portion of the first window (as recited in claim 4 of example 23).  Merely amending the claims to recite “an ordered combination of user interfaces” does not mean that the ordered combination of additional elements represents an improvement to technology/technical field, or provides significantly more than the recited judicial exception.  As explained above in relation to the practical application argument, simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)).

For at least these reasons the Examiner is maintaining the § 101 rejection of claims 1-5, 7-11, 13-17, 19-21, and 25-26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11, 13-17, 19-21, and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-5, 7-11, 13-17, 19-21, and 25-26 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 7 and 13 recite abstract limitations including identifying an open quote associated with a particular potential acquirer of a deliverable; identifying input data related to the open quote; generating a prediction of a propensity of a particular open quote to be converted using the input data, the prediction of the propensity using a quote prediction model to optimize a quote conversion process by determining an associated conversion action for various classifications of open quotes; using the prediction of the propensity of the particular open quote to optimize conversion of the open quote; presenting a graphical representation of quote conversion optimization information via a quote request portal, an open quotes summary and a conversions success summary, the quote request portal allowing a requestor to enter quote requestor requirements, the open quotes summary presenting resulting open quotes in response to the quote requestor requirements, the resulting open quotes being presented being associated with the various classifications of open quotes, the conversion success summary presenting quote conversion optimization information, the quote conversion optimization information being automatically generated in response to interaction with the open quotes summary; and wherein the generating the prediction further comprises applying a logistic model to the input data, the logistic model using a logistic function to describe a relationship between a qualitative dependent variable and an independent predictor variable, the logistic function converting a logarithm of odds into a probability; the qualitative dependent variable comprises a variable that can take only a discrete value, the discrete value being dependent upon another value; the independent predictor variable comprising a variable whose value determines that of others; the logistic model comprising a model where a log-odds of a probability of an event is a liner combination of the qualitative dependent variable and the independent predictor variable; and the logistic model is represented as:             
                L
                o
                g
                
                    
                        Y
                        -
                        
                            
                                1
                            
                            
                                Y
                            
                        
                    
                
                =
                
                    
                        β
                    
                    
                        0
                    
                
                
                    
                        X
                    
                    
                        0
                    
                
                +
                
                    
                        β
                    
                    
                        1
                    
                
                
                    
                        X
                    
                    
                        1
                    
                
                +
                
                    
                        β
                    
                    
                        2
                    
                
                
                    
                        X
                    
                    
                        2
                    
                
                +
                
                    
                        β
                    
                    
                        3
                    
                
                
                    
                        X
                    
                    
                        3
                    
                
                +
                …
                
                    
                        β
                    
                    
                        y
                    
                
                
                    
                        X
                    
                    
                        y
                    
                
            
         where, ‘Y’ comprises a dependent variable representing quote conversion; ‘            
                
                    
                        X
                    
                    
                        1
                    
                
            
        ’ through ‘            
                
                    
                        X
                    
                    
                        y
                    
                
            
        ’ denote various independent variables upon which a quote conversion is dependent; and, ‘            
                β
            
        ’ represents coefficients associated with the various independent variables.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represent the abstract idea of generating and presenting optimized quote conversion rates.  The optimized quotes allow a quote provider to facilitate successful conversion (i.e. a commercial interaction) rather than wasting effort on a quote with a low propensity of conversion (see paragraph [0020] of the Specification).  Commercial interactions, including advertising, marketing, or sales activities or behaviors are classified under the certain methods of organizing human activity grouping of abstract ideas, as defined by the 2019 PEG.  Thus, claims 1, 7 and 13 recite an abstract idea. 

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 recites “a quote conversion optimization system executing on a hardware processor.”  Claim 7 recites “a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor.” Claim 13 recites a “non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions.” 
The functions of the elements of the invention include data processing and presentation of a series of user interfaces, the series of user interfaces providing an ordered combination of user interfaces.  As recited, the functions of the claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)).
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
Claims 2-4, 8-10 and 14-16 merely narrow the previously recited abstract idea limitations by further characterizing the input data. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 5, 11 and 17 further recite “identifying an open quote with a higher propensity for conversion from a plurality of open quotes, the identifying allowing a quote provider to facilitate conversion of open quotes.”  This limitation, as drafted, is a process that, under its broadest reasonable interpretation, represents a commercial interaction and is therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer implemented/executed, nothing in the claim element precludes the method steps from practically being performed by a human. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 19 further recites that the computer executable instructions are deployable to a client system from a server system at a remote location.  The characterization of the deployment to a client system from a remote server system merely restricts the application to a particular technical environment or field of use. Similar to FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016), the requirement thereof merely limits the claim to a particular computing environment.  Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Claim 20 further recites that the computer executable instructions are provided by a service provider to a user on an on-demand basis.  The provision of instructions to a user by a service provider is a commercial interaction (between a service provider and a user) and is therefore a method of organizing human activity. More specifically, other than reciting that the steps are computer implemented/executed, nothing in the claim element precludes the method steps from practically being performed by a human. For the reasons described above with respect to claims 1, 7 and 13, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claims 21, 25, and 26 merely narrows the previously recited abstract idea limitations by further characterizing the open quotes and the presentation thereof. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Saha, Sabyasachi.) discusses automated negotiations and an automated supply chain as an example application of automated contracting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/K.G.W./Examiner, Art Unit 3625   

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625